Name: Council Regulation (EEC) No 2685/90 of 17 September 1990 amending Regulation (EEC) No 2089/84 imposing a definitive anti-dumping duty on imports of certain ball bearings originating in Japan and Singapore
 Type: Regulation
 Subject Matter: Asia and Oceania;  trade;  mechanical engineering;  competition
 Date Published: nan

 20 . 9. 90 Official Journal of the European Communities No L 256/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 2685/90 of 17 September 1990 amending Regulation (EEC) No 2089/84 imposing a definitive anti-dumping duty on imports of certain ball bearings originating in Japan and Singapore THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2423/88 of 11 July 1988 on protection against dumped or subsi ­ dized imports from countries not members of the Euro ­ pean Economic Community ('), and in particular Articles 12 and 14 thereof, Having regard to the proposal submitted by the Commis ­ sion, after consultations within the Advisory Committee as provided for under the above Regulation, Whereas : Associations (FEBMA) on behalf of producers representing a major proportion of Community production of the ball bearings in question. The complaint requested a review of the measures rela ­ ting to Japan only and alleged the existence of higher dumping margins and price undercutting. It claimed that higher anti-dumping duties should be imposed. The evidence contained in this complaint was considered sufficient to justify opening a proceeding. (3) The Commission officially advised the exporters and importers known to be concerned, the repre ­ sentatives of the exporting country and the complainants and gave the parties concerned the opportunity to make their views known in writing and to request a hearing. (4) A number of the exporters, some importers and the majority of Community producers, represented by the complainant, made their views known in writing. (5) The Commission sought and verified all informa ­ tion it deemed necessary for the purposes of this proceeding and carried out investigations at the premises of the following : (a) Community producers A. PROCEDURE (1 ) In June 1988 the Commission announced, by a notice published in the Official Journal of the European Communities (2), the initiation of a review of anti-dumping measures concerning imports of single-row deep-groove radial ball bearings with greatest external diameter not exceeding 30 mm, originating in Japan, and commenced an investigation, in accordance with Article 14 of Regulation (EEC) No 2423/88 . The measures in question consisted of definitive duties imposed by Council Regulation (EEC) No 2089/84 (3), which covered imports of this product from Japan and Singapore and was last amended by Regulation (EEC) No 3528/87 (4). (2) The proceeding was initiated as a result of a complaint lodged in December 1987 by the Federation of European Bearing Manufacturers'  FAG Kugelfischer Georg SchÃ ¤fer KGaA, Schweinfurt, Germany,  Georg MÃ ¼ller NÃ ¼rnberg AG, NÃ ¼rnberg, Germany,  GebrÃ ¼der Reinfurt GmbH &amp; Co. KG, WÃ ¼rz ­ burg, Germany,  SKF Industrie SpA, Turin, Italy,  SKF Roulements SpÃ ©cialisÃ ©s (ADR), Thomery, France,  SKF France, Clamart, France,(') OJ No L 209, 2. 8 . 1988, p. 1 . 0 OJ No C 159, 18 . 6. 1988 , p. 2. 0 OJ No L 193, 21 . 7. 1984, p. 1 . M OJ No L 336, 26. 11 . 1987, p. 1 .  ROL Rolamentos Portugueses SARL, Caldas de Rainha, Portugal ; No L 256/2 Official Journal of the European Communities 20 . 9 . 90 (b) Japanese producers/exporters  NTN Toyo Bearing Co. Ltd, Osaka, Japan,  Nachi-Fujikoshi Corp., Tokyo, Japan,  Nippon Seiko KK, Tokyo, Japan,  Koyo Seiko Co. Ltd, Osaka, Japan, (7) The investigation of dumping covered the period 1 April 1987 to 31 March 1988 (the investigation period). (8 ) This investigation has exceeded the normal time period because of the volume and complexity of the data initially gathered and examined and because the completion of the investigation has required the study of related issues which arose during the proceeding and which could not have been foreseen at its outset.  Sapporo Precision Inc., Sapporo, Japan,  Inoue Jikuuke Kogyo Co. Ltd, Osaka, Japan,  Nankai Seiko Co. Ltd, Osaka, Japan,  NSK Micro Precision Co. Ltd, Tokyo, Japan ; (c) Importers into the Community  Koyo (UK) Ltd, Milton Keynes, United Kingdom,  Koyo France SA, Argenteuil, France,  Deutsche Koyo WÃ ¤lzlager Verkaufsgesell ­ schaft mbH, Hamburg, Germany, :  Europa-Koyo BV, Nieuwpoort, Netherlands,  NTN Bearings (UK) Ltd, Burntwood, Staffs, United Kingdom,  NTN France SA, Schweighouse-sur-Moder, France,  NTN WÃ ¤lzlager (Europa) GmbH, Erkrath, Germany,  NSK Bearings Europe Ltd, Edgware, United Kingdom,  NSK France SA, Voisins-le-Bretonneux, France,  NSK Kugellager GmbH, Ratingen, Germany, B. PRODUCTS UNDER CONSIDERATION (i) Definition of products (9) The products concerned are single-row deep-groove radial ball bearings with a greatest external diameter not exceeding 30mm ; they fall within CN code 8482 10 10 . (10) The complainants suggested that the review be extended to all ball bearings with greatest external diameter not exceeding 30mm, i.e. not only the single-row deep-grove radial ball bearings. However, as is explained in detail in recitals 52 and 53, the Commission did not consider it appropriate to extend the scope of application of the Regula ­ tion under review. (ii) Description of products (11 ) The products under consideration cover a large number of standard bearing types, all available with different accessories, plus many special types made to the specification of the customer. Within this product definition, a distinction is sometimes made between the so-called miniature and instrument bearings and the standard small-sized bearings. However, they have the same basic physical charac ­ teristics and therefore no clear dividing line can be made between them. (12) The major components of the bearings under consideration are an inner and outer ring (usually in chrome, but sometimes stainless steel), a cage and a variable number of balls. Metal shields or rubber seals can be added, depending on the custo ­ mer's requirements, and a variety of greases are applied. Their function is to reduce friction and so enable machine parts to move faster and more smoothly. The main applications of the bearings in question are in consumer electronics, domestic appliances and office automation . (13) Ball bearings are intermediate products used in the assembly of consumer and capital goods or for replacement purposes . The demand for ball bearings therefore depends directly on the demand for the final product (e.g. washing machines, vacuum cleaners, video recorders, fans, small elec ­ tric motors). Small ball bearings generally account for only a tiny fraction of the cost of the final product.  Nachi (UK) Ltd, Birmingham, United Kingdom,  Nachi (Germany) GmbH, Neuss, Germany,  Nachi Industrial SA, Salamanca, Spain,  Import Standard Office (ISO), Pans, France. (6) Following this stage, the Commission formulated some preliminary findings on dumping and injury. The complainant and the majority of the exporters requested, and were granted, an opportunity to be heard by the Commission. The Commission informed them in detail of the facts on which it had based its findings. At their request, the parties were also informed of the essential facts and considerations on the basis of which it was proposed to recommend the amendment of the anti-dumping duties in force. The parties were granted a period within which to make representations on any of the above matters subsequent to the disclosure meetings. Where appropriate, their comments were taken into consi ­ deration. 20. 9. 90 Official Journal of the European Communities No L 256/3 C. DUMPING prices were determined on the basis of the prices actually paid, or payable, for the bearings sold. (19) Where exports were made to subsidiary companies which carried out a complete sales and marketing operation within the Community, it was considered appropriate, in view of the relationship between exporter and importer, to construct export prices on the basis of the prices at which the bearings were first resold to an independent buyer. Discounts and rebates given in direct connection with these sales to independent customers were deducted from the prices. Suitable adjustment was made to take account of all costs incurred between importation and resale, including all duties and taxes, and a reasonable profit margin of 6 %, as in the previous investigation. (20) Where allocations of costs had to be made in constructing export prices, this was normally done on the basis of turnover. The costs and turnover used for this purpose were those of the importer's last financial year, ending within the reference period. On any occasion that an allocation of sales, administrative or other general expenses was not made on the basis of turnover, this was subject to the Commission receiving satisfactory proof, in the course of its on-spot investigation, that the alterna ­ tive method used reflected more appropriately the incidence of the costs involved. (i) Normal value (14) Normal value has been established on a type-by ­ type basis, after verification of the data submitted by the producers on domestic prices and cost of production . (15) In the case of those types where the weighted average domestic price (net of all discounts and rebates actually granted) to independent customers in Japan equalled or exceeded the cost of produc ­ tion and the volume of domestic sales was equiva ­ lent to at least 5 % of the exports to the Commu ­ nity, the domestic price was used as the basis for the normal value. This was the case in a great majority of bearing types. (16) For bearing types where the domestic price was below the cost of production, where domestic sales amounted to less than 5 % of the volume of exports to the Community or where the type exported to the Community was not sold domesti ­ cally, the normal value was based on the cost of production plus domestic profit. Domestic profit was obtained by making a type-by-type comparison of the price of all types sold on the domestic market with their cost of production, and calcula ­ ting the profit margin on a weighted average basis ; loss-making types are excluded from this calcula ­ tion, in conformity with Article 2 (4) of Regulation (EEC) No 2423/88 . (17) Two Japanese producers complained of the alle ­ gedly high profit margins attributed to them (in the cases where the method described in recital 1 6 had been used), while one of them also contested the increase of its selling, general and administrative expenses (SGA) in the construction of its normal values, decided by the Commission after the on-spot investigation. These complaints have been rejected, since the calculation of both the domestic profit margin (see recital 16, in fine) and of the SGA have been made in strict accordance with the Commission practice and the Community provi ­ sions in force ; concerning the SGA in particular, it should be pointed out that the complaining company had adopted an allocation system which, during the on-spot investigation, proved to be unverifiable and the Commission therefore deter ­ mined the costs in proportion to the turnover, in accordance with Article 2(11 ) of Regulation (EEC) No 2423/88 . (21 ) The two producers referred to in recital 17 contested some of the increases in their subsidia ­ ries' SGA decided by the Commission after its on-spot investigation . They also provided additional evidence on this matter. After careful consideration of their arguments and of new evidence, the Commission decided partly to modify the calcula ­ tion of certain subsidiaries' costs and consequently to increase the export price. (iii) Comparison (22) Normal value and export price (brought to ex factory level) were compared on a transaction-by ­ transaction basis at the same level of trade. All types compared had the same specifications and grade of precision . Adjustments have been made to both normal value and export prices in order to take into account the selling expenses, in accor ­ dance with Article 2 (10) (c) of Regulation (EEC) No 2423/88 . In this respect, two of the producers complained of the rejection of a part of their claims for allowances. These complaints were not justi ­ fied ; claims for allowances have been rejected only when, in view of the factual findings of the on-spot (ii) Export price ( 18) Where Japanese producers exported directly to independent customers in the Community, export 20. 9 . 90No L 256/4 Official Journal of the European Communities its own internal accounting purposes, cost informa ­ tion on an individual bearing-by-bearing basis, but considers that the averaged costs supplied by NSK cannot be used in an anti-dumping in\estigation . In this respect, NSK made no attempt to apply a methodology that would give a proper cost of production for each bearing type. In addition, some of NSK's internal records showed much higher costs of production for some bearing types than the costs provided by NSK in its reply to the question ­ naire. In these circumstances, the Commission rejected the company's submission with regard to the costs of production. investigation, the Commission had established that the requirements of the abovementioned Article 2 (10) (c) were not met. In addition, one of the above ­ mentioned Japanese companies argued that it should have been granted a level of trade adjust ­ ment. However, it accepted that it failed to substan ­ tiate this claim. From an examination of its reply to the questionnaire it was impossible to establish that two levels of trade existed, particularly because in many cases prices to industrial users were exactly the same as prices to distributors. (23) Another producer claimed that there was a discre ­ pancy in the calculation methods, since all costs and expenses of the related exporter are taken into account, while only a part of the costs and expenses of the producer are counted. However, and in view of Article 2 (9) (b) of Regulation (EEC) No 2423/88, the Commission cannot accept this point because of a lack of any supporting evidence. Therefore, and without need to decide whether the NSK submission as a whole was 'false' or 'mislea ­ ding' within the meaning of Article 7 (7) (b) of Regulation (EEC) No 2423/88 , it was decided to reject it and to determine the dumping as explained in recital 26. (25) The information provided by NSK Micro Precision Ltd was found to be incomplete and the reply of this company was rejected by the Commission ; since this firm is related to Nippon Seiko KK, it will be treated in the same way as the latter company for the purpose of the dumping margin . Inoue Jikuuke Kogyo (IJK) provided a full and satisfactory reply to the Commission's question ­ naire ; however, it is not considered appropriate to fix a separate dumping margin for this company, since it is also related to Nippon Seiko KK. (26) Under the conditions described in recitals 24 and 25, the Commission considered that the results of its investigation provided the most accurate basis for determining the level of dumping and that it would constitute a bonus for non-cooperation to assume that the dumping for Nippon Seiko KK and for its two related companies was lower than the highest dumping margin found among Japa ­ nese producers. (iv) Nippon Seiko KK ana related companies (24) A substantial part of the information provided by Nippon Seiko KK in reply to the Commission's questionnaire was found not to meet the require ­ ments of the Community legislation for the following reasons :  incorrect report of the discounts given in the domestic market, : comparison of normal value and export price based on types only similar and not identical,  totally incomplete reply of the NSK group company NSK Micro Precision Ltd,  substantial errors in the submission of NSK France concerning transport costs and customs duties ; Furthermore, it proved impossible to verify the data provided by NSK relating to their costs of produc ­ tion. Firstly, it was impossible to link any of the cost of production data provided in NSK's reply to the Commission's questionnaire to the audited annual accounts of the company. Secondly, the company alleged that it did not keep costings for individual bearing types and therefore could not supply cost information in the form requested by the Commission. The investigation showed that the method applied by NSK to allocate costs to parti ­ cular bearings types did not reflect the true cost of each bearing, because a large proportion of the costs were averaged between standard types and more specialized types. The Commission accepts that it is not necessary for a company to keep, for (v) Dumping margins (27) Normal values of the Japanese producers have been compared with the export prices of comparable models on a transaction-by-transaction basis, except for those exporters where the use of weighted averages did not materially affect the results of the investigation. For some exporters, sampling techni ­ ques, i.e. selection of the most representative types, were used when comparing export prices and normal value or for calculating domestic profit ; this was done for those exporters where the number of types involved was particularly large. 20. 9. 90 Official Journal of the European Communities No L 256/5 (28) The dumping margin was considered to be the total amount by which normal values exceeded the export prices to the Community. This was converted into a percentage figure by dividing it over the total cif value of all types taken into consi ­ deration. The margins of dumping found varied according to the exporter, and the weighted average margins were as follows : same Japanese sales subsidiaries who are involved in selling imported bearings from Japan at dumped prices, and they thus benefit from these unfair business practices. In these circumstances, they cannot be considered to be behaving as normal Community producers but rather as a complemen ­ tary source of supply for exporters practising dumping. After excluding the Japanese-owned companies from the scope of the proceeding, the Commission found that, during the period under investigation, the Community producers on behalf of whom the complaint was lodged manufactured about 85 % of Community production . This is clearly a major proportion of total production and these companies are therefore considered as forming the Commu ­ nity industry.  Sapporo Precision : 4,56 %  NTN Toyo Bearing : 25,90 %  Nachi Fujikoshi : 30,74 %  Koyo Seiko : 30,85 %  Nankai Seiko : 46,80 % No dumping margin has been found for Fujino Iron Works Ltd. (29) The Council confirms the conclusions of the Commission relating to dumping. D. INJURY (i) Like product (30) The ball bearings produced in the Community have the same physical characteristics and uses as the bearings defined in recital 9. (iv) Current situation (a) Volume and market shares of imports (33) Between 1985 and the investigation period, total sales of ball bearings in the Community rose from 332 500 000 pieces to 356 100 000 pieces, an increase of 7,1 % . (34) Over the same period, sales of bearings originating in Japan fell from 31 300 000 units to 21 700 000 units, this decrease being mainly the result of the imposition of the anti-dumping duties in 1984 and of the decision of most major Japanese companies to move production either to the Community or to other third countries not subject to anti-dumping duties ; the market share of the Japanese-made bearings amounted to 6,1 % during the investiga ­ tion period. (b) Prices (35) Price investigations have been undertaken in the French, German, Spanish and United Kingdom markets. Calculations have been made on weighted average basis and have always involved representa ­ tive types of bearings, sold in reasonable quantities, usually exceeding 50 000 pieces. Only sales to industrial users who purchase bearings for incorpo ­ ration into their final product (e.g. makers of vacuum cleaners, VCRs, etc .) have been taken into account, since these industrial users account for the great majority of the sales made by the Japanese and Community producers and are almost the only customers who buy in sufficient quantities to enable a comparison to be made. (36) The comparison between the prices of the Community producers and the prices of Japanese exporters proves that the latter are still, in spite of the anti-dumping duties in force, on the whole, (ii) Preliminary observation (31 ) In assessing injury, account has been taken of the fact that the material injury suffered by the Community industry prior to the entry into force of Regulation (EEC) No 2089/84 should normally have been eliminated following the anti-dumping duties imposed by the above Regulation. Therefore, within the framework of the present review, exami ­ nation should be made only of whether there are some elements of injury remaining in spite of the application of the above anti-dumping duties and whether there will be a resurgence of material injury in case of removal of these duties. When this latter question is addressed, it should also be taken into account that the five-year period provided for in Article 15 of Regulation (EEC) No 2423/88 has expired during the investigation . (iii) Community industry (32) For the purpose of this investigation, the Japanese ­ owned companies producing in the Community are not considered part of the Community industry under Article 4 (5) of Regulation (EEC) No 2423/88 . This is because they are related to expor ­ ters from Japan of the dumped product under investigation . They sell all their production to the No L 256/6 Official Journal of the European Communities 20 . 9. 90 slightly lower. However, this price undercutting is sporadic, generally small and does not exceed 3 % on average. Moreover, the quantification per company is made uncertain by the fact that many of the Japanese companies involved sell only a limited number of types in sufficient quantities to render meaningful a comparison with European producers. Under these conditions, no individual margins for price undercutting have been esta ­ blished for each company involved. Community production capacity, calculated as far as possible on a two-shift, five day/week basis, expanded from 177 500 000 pieces in 1985 to 185 500 000 pieces during the investigation period. Utilization of capacity therefore declined from 96 % in 1985 to 83 % in the reference period. Over the same period, employment in the sector declined from 2 304 to 2 033  a net loss of 271 jobs and a fall of 12 % . (c) Situation of the Community industry (37) Market shares : Although the Community sales of the Community industry rose by 3,5 %, from 112 million pieces to 116 million pieces, between 1985 and the investigation period, the 7,1 % increase in total demand in the Community market (see recital 33) meant that the Community indus ­ try's market share dropped from 33,6 to 32,5. (v) Possible effects of removal of the anti ­ dumping duties (41 ) In the market of high volume industrial users, as opposed to the distributors/dealers market, Japan is one of the main competitors of the Community producers ; 85 % of Community producers' sales are destined for the industrial users' market, while the corresponding figure for Japan in the investiga ­ tion period is 80 % . On the other hand, there are no real differences in quality, particularly in the case of standard types, and price is the main consi ­ deration in sourcing supply of these products. Thus, within the framework of the present review, the Council had to take into account the possible effects of the removal of the anti-dumping duties in force. (38) Price depression : Concerning price depression, the amount found was considerable. The average unit selling price of most Community producers to industrial users fell between 1985 and the investi ­ gation period ; for the major Community producers the average decreases, in current terms, varied from 2,6 to 9 % . (39) Profitability : The overall profitability of the Community producers in the sector of the bearings under investigation has declined by more than half since 1985, leading to a situation where current profits are, as shown below, clearly inadequate to finance the additional expenses required to keep the Community industry competitive. In view of the substantial additional investments in fixed assets that the Community producers will be required to make in the next few years, as well as the extra expenditure on research and develop ­ ment, personnel and marketing, the Commission has concluded that a 1 5 % pre-tax profit margin is required for this purpose, which also corresponds broadly to an empirical/historical approach to the profitability issue, i.e. there was an adequate level of profitability in 1985 when the overall profit margin stood at 1 5 % of sales. The profitability achieved during the investigation period fell far below this figure . During this period the profitability of the Community industry, on sales made in the ordinary course of trade in the Community, just reached 8 %, leading thus to a profit shortfall of 7 % . (42) The fact that the dumping margins found following the present review proceeding are in almost all cases substantially higher than the margins found following the original proceeding leads to the conclusion that, in case of removal or substantial reduction of the current anti-dumping duties, Japa ­ nese imports will probably be made at even lower prices, substantially undercutting the Community producers and aggravating the current situation with regard to price erosion and profitability short ­ fall . Furthermore, in such a case, Japanese expor ­ ters will inevitably increase their market shares, at the expense  at least in part  of the Commu ­ nity producers, with negative consequences on the level of production, capacity, utilization and employment. (43) On the other hand, the initiation, in 1988 , of an anti-dumping proceeding in the United States (which led to anti-dumping duties of between 21 and 107 % being imposed on Japanese bearings) will necessarily leave a limited outlet for Japanese exports on the United States market, where demand for ball bearings is traditionally high ; this may have the effect of diverting Japanese exports to other destinations with high demand, particu ­ larly the Community, where Japanese exporters are well established and already have distribution networks. (40) Production , capacity utilization and employment : Community production fell from 170 600 000 pieces in 1985 to 153 900 000 units during the investigation period, a decline of 10 % . 20. 9. 90 Official Journal of the European Communities No L 256/7 mm external diameter has reacted to any of the proceedings. (48) The Council has therefore concluded that, on balance, the interest of the Community in this case clearly lies in maintaining protection for its ball bearings industry against unfair competition caused by imports at dumped prices. (44) Furthermore, the adoption of measures against the Thai imports into the Community, following the proceedings initiated in June 1988 ('), may provide an opportunity for Japanese exporters to expand their market shares if their duties are removed. (45) In those circumstances, the Commission concludes that there is a real risk that the removal of the anti-dumping duties in force will lead to an aggra ­ vation of the existing situation and to the Commu ­ nity industry again suffering material injury. (46) The Council confirms the conclusions of the Commission relating to injury. F. PROPOSED MEASURES (i) Rate of duty (49) In order to determine the rate of duty required under the circumstances explained above, the Council at first considered the possibility of renewing the existing duties. In the present case, however, this solution would cause unjustified discrimination between the Japanese companies concerned : the duties in force, ranging from 4 to 14,7 % , correspond to the dumping margins found in 1984, while the current dumping margins of the companies representing a large majority of Japa ­ nese exports to the Community now range only between 25,9 and 30,8% ; furthermore, no diffe ­ rentiation is possible between Japanese exporters as regards the threat which they represent for the Community industry. (50) In view of the above findings, it has been decided to base the calculation of the duties on the current indicators of the Community industry, and in parti ­ cular on the profitability shortfall , considered to be the most appropriate for the purposes of the present review. The calculation of the profitability shortfall at 7 % (see recital 39) having been made on the resale price level, a conversion to cif level is required in order to ensure the equal treatment of the companies, irrespective of their organization and policies between import and resale. Following this conversion, made in accordance with the ratio cif level/resale price for each exporter on weighted average basis, the duties are established as follows : E. COMMUNITY INTEREST (47) In general, it is in the Community interest for there to be fair and workable competition, and the purpose of measures in this case is to re-establish a situation of fair competition. In considering the Community interest, the Council has taken account of the interest of the Community ball bearing industry, the users of ball bearings and the final consumer of the end product. In the absence of measures, a continuation of the trend observed would lead to negative conse ­ quences for the Community industry producing the ball bearings in question and endanger its ' viability. The loss of this industry would have Serious consequences from the point of view of :  employment, investment expenditure,  research and development in high technology areas (particularly new materials),  development of new products in fast-growing sectors (telecommunications, aerospace and vehicle electronics). It is in the interest of the Community that such consequences do not occur. As far as the purchasers of ball bearings (and, implicity, the final consumers of their products) are concerned, it may be argued that they could derive some benefit from buying dumped low-priced bearings. Any such benefit, however, would be minimal, since the bearing? in question account for only a tiny fraction of the final price of most products. This is confirmed by the fact that no Community purchaser of ball bearings up to 30  Sapporo Precision : 4,5 %  Nankai Seiko : 7,0 %  Nachi Fujikoshi Corp. : 8,1 %  Koyo Seiko Co. Ltd : 8,7 %  Nippon Seiko KK : 9,2 %  NSK Micro Precision Ltd : 9,2 %  Inoue Jikuuke Kogyo Ltd : 9,2 %  NTN Toyo Bearing Co. Ltd : 1 0,0 %  Others : 1 0,0 % No anti-dumping duty will be levied on imports of the like product from Fujino Iron Works Ltd.( «) OJ No C 147, 4. 6. 1988, p. 4. No L 256/8 Official Journal of the European Communities 20. 9. 90 (51 ) For the reasons given in recital 25, the level of the duty to be levied on NSK Micro Precision Ltd and Inoue Jikuuke Kogyo Ltd will be the same as that applied to Nippon Seiko KK, i.e. 9,2 % . Any other exporters of the like product originating in Japan, not already mentioned in this Regulation, will be subject to the highest of the above duties, i.e. 10,0 %. mm originating in Japan should accordingly be amended. Definitive anti-dumping duty at the rates imposed by Regulation (EEC) No 2089/84 on imports origi ­ nating in Japan are to be levied until the entry into force of this Regulation. (56) The provisions of Regulation (EEC) No 2089/84 which relate to imports of the same product origi ­ nating in Singapore should remain unchanged, pending the outcome of the review (') under Article 15 of Regulation (EEC) No 2423/88, which is currently in progress, HAS ADOPTED THIS REGULATION Article 1 Article 1 (2) of Regulation (EEC) No 2089/84 is hereby replaced by the following : '2. The rates of the anti-dumping duty shall be as set out below, expressed as a percentage of the price net, free-at-Community frontier, before duty : (ii) Scope of the duty (52) The ratione materiae scope of application of Regulation (EEC) No 2089/84 did not cover all ball bearings with greatest external diameter not exceeding 30 mm, falling within heading No 84.62 of the Common Customs Tariff (corresponding to Nimexe code ex 84.62-01 ), but only the single-row deep-groove radial ball bearings in this size cate ­ gory. The request for review referred, however, to all ball bearings with greatest external diameter not exceeding 30 mm, i.e. including angular contact, thrust ball bearings, etc. This alteration of the scope of the review was justified in the complaint by the need to prevent a circumvention by false customs declaration/customs tariff classification of the imported ball bearings. (53) The review having been initiated, in accordance with the request, to cover all ball bearings with greatest external diameter not exceeding 30 mm, most of the importers and exporters concerned contested this extension of its ratione materiae scope of application . In order fully to cooperate with the Commission, they agreed to provide the information required with regard to all ball bearings with greatest external diameter not exceeding 30 mm, but made a formal reservation as to the legality of the above extension. In any event, and in view of the information provided during the investigation, the extension has not been shown to be justified. Rate of Taric anti-dumping additional duty code Manufacturers/exporters JAPAN :  Sapporo Precision Ltd  Nankai Seiko Co. Ltd  Nachi-Fujikoshi Corp.  Koyo Seiko Co. Ltd :  Nippon Seiko KK :  Inoue Jikuuke Kogyo Ltd :  NSK Micro Precision Ltd :  Others : 4,5 % 7.0 % 8.1 % 8,7 % 9,2 % 9,2 % 9,2% 10,0 % 8450 8451 8452 8453 8454 8454 8454 8455 No duty shall apply to imports of the products defined in paragraph 1 manufactured and sold for export to the Community by Fujino Iron Works Ltd (Taric additional code : 8456) (iii) Definitive measures (54) Since this is a review case, it has been decided to proceed directly to the definitive imposition of the above established duties rather than to pass through the provisional stage. This being so, the Commis ­ sion, before drafting its proposal on this case, provided all exporters with details of its calcula ­ tions and gave them ample time to comment on, and correct, any material errors. SINGAPORE :  All manufacturers/exporters : Article 2 33,89 %' This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. (iv) Amendment to Regulation 2089/84 (55) The part of Regulation (EEC) No 2089/84 relating to imports of single-row deep-groove ball bearings with greatest external diameter not exceeding 30 ') OJ No C 240, 20. 9 . 1989, p. 4. 20. 9 . 90 Official Journal of the European Communities No L 256/9 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done ait Brussels, 17 September 1990 . For the Council The President G. DE MICHELIS